Name: Commission Decision of 22Ã December 2009 as regards a Union financial contribution for the year 2010 to the Community reference laboratory for transmissible spongiform encephalopathies (notified under document C(2009) 10291)
 Type: Decision
 Subject Matter: Europe;  agricultural activity;  cooperation policy;  research and intellectual property;  health
 Date Published: 2009-12-23

 23.12.2009 EN Official Journal of the European Union L 344/44 COMMISSION DECISION of 22 December 2009 as regards a Union financial contribution for the year 2010 to the Community reference laboratory for transmissible spongiform encephalopathies (notified under document C(2009) 10291) (Only the English text is authentic) (2009/1000/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 32(7) thereof, Whereas: (1) Any liaison or reference laboratory designated as such in accordance with Union veterinary legislation and fulfilling the duties and requirements laid down therein, may receive Union aid in accordance with Article 31 of Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (2). (2) Commission Regulation (EC) No 1754/2006 of 28 November 2006 laying down detailed rules for the granting of Community financial assistance to Community reference laboratories for feed and food and the animal health sector (3) provides that the financial contribution from the Union is to be granted if the approved work programmes are efficiently carried out and that the beneficiaries supply all the necessary information within certain time limits. (3) In accordance with Article 2 of Regulation (EC) No 1754/2006 the relationship between the Commission and each Community reference laboratories is laid down in a partnership agreement which is supported by a multi-annual work programme. (4) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (4), designates the Veterinary Laboratories Agency, Addlestone, United Kingdom as the Community Reference Laboratory for transmissible spongiform encephalopathies (TSEs). Its functions include collecting and collating data on the results of tests carried out in the Union and keeping abreast of trends in surveillance, epidemiology and prevention of TSEs throughout the world. (5) The Commission has assessed the work programme and corresponding budget estimates submitted by the Community reference laboratory for TSEs for the year 2010. Accordingly, a Union financial contribution should be granted to this Community reference laboratory in order to co-finance its activities to carry out the functions and duties provided for in Regulation (EC) No 882/2004 and in Regulation (EC) No 999/2001. The Unions financial contribution should be at the rate of 100 % of eligible costs as defined in Regulation (EC) No 1754/2006. (6) Regulation (EC) No 1754/2006 lays down eligibility rules for the workshops organised by the Community reference laboratories. It also limits the financial assistance to a maximum of 32 participants in workshops. Derogations to that limitation should be provided in accordance with Article 13(3) of Regulation (EC) No 1754/2006 to some Community reference laboratory that needs support for attendance by more than 32 participants in order to achieve the best outcome of its workshops. (7) In accordance with Article 3(2)(a) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the Common Agricultural Policy (5), animal disease eradication and control programmes (veterinary measures) shall be financed from the European Agricultural Guarantee Fund (EAGF). Furthermore, Article 13, second paragraph of that regulation foresees that in duly justified exceptional cases, for measures and programmes covered by Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (6), expenditure relating to administrative and personnel costs incurred by Member States and beneficiaries of aid from the EAGF shall be borne by the Fund. For financial control purposes, Articles 9, 36 and 37 of Regulation (EC) No 1290/2005 are to apply. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The Union grants financial aid to the Veterinary Laboratories Agency, Addlestone, United Kingdom, to carry out the functions and duties provided in Chapter B of Annex X to Regulation (EC) No 999/2001. For the period from 1 January 2010 to 31 December 2010, that financial aid shall not exceed EUR 1 129 000. Within the maximum referred to in the second subparagraph and without prejudice to the time limits laid down in Article 10 of Regulation (EC) No 1754/2006, an amount of EUR 600 000 shall be reserved for the design and the implementation of a protocol aiming to collect data to progress knowledge about genetic resistance to scrapie in goats in Cyprus. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 60 000. 3. By way of derogation from Article 13(1) of Regulation (EC) No 1754/2006, the laboratory referred to in paragraph 1 shall be entitled to claim financial assistance for attendance by a maximum of 50 participants at one of its workshops referred to in paragraph 2 of this Article. Article 2 This Decision is addressed to the Veterinary Laboratories Agency, Woodham Lane, New Haw, Addlestone, Surrey KT15 3NB, United Kingdom. Done at Brussels, 22 December 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 165, 30.4.2004, p. 1. (2) OJ L 155, 18.6.2009, p. 30. (3) OJ L 331, 29.11.2006, p. 8. (4) OJ L 147, 31.5.2001, p. 1. (5) OJ L 209, 11.8.2005, p. 1. (6) OJ L 224, 18.8.1990, p. 19.